Appeal by the defendant from a judgment of the Supreme Court, Kings County (Murray, J.), rendered January 17, 1983, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was deprived of a fair trial when the prosecutor showed his photograph to the complaining witnesses on the morning of the trial has not been preserved for appellate review. By failing to request a Wade hearing either before or during trial the defendant has waived his right to judicial review of the issue (CPL 710.60 [3]; 470.05 [2]; People v Ross, 21 NY2d 258; People v Gustafson, 110 AD2d 1055). In any event, the complainants’ testimony at trial established that an independent source existed for their in-court identification (see, Matter of Michael J., 117 AD2d 602; People v Williams, 87 AD2d 876; People v Tillman, 74 AD2d 911).
We have examined the defendant’s remaining contentions and find them to without merit. Thompson, J. P., Niehoff, Rubin and Sullivan, JJ., concur.